Ms. Mary Fortune, Representative Northwest Arkansas NORML P.O. Box 194 Fayetteville, Arkansas  72702
Dear Ms. Fortune:
This opinion is issued in response to your request, received by our office on July 24, 1987, for certification of the proposed popular name and ballot title of your proposed initiated act.
Pursuant to Ark. Stat. Ann. 2-208 (Supp. 1985), the Attorney General is required to approve and certify the popular name and ballot title of all proposed initiative or referendum acts or amendments before the petitions are circulated for signature.  The law provides that I may substitute and certify a more suitable and correct ballot title and popular name, or, if the proposed ballot title and popular name are sufficiently misleading, I may reject the entire petition.
The purpose of my review and certification is to ensure that the ballot title and popular name honestly, intelligibly and fairly set forth the purpose of a proposed act or amendment.  Arkansas Women's Political Caucus v. Riviere, 283 Ark. 463, 466, 677 S.W.2d 846
(1984); Becker v. Riviere, 277 Ark. 252, 254, 641 S.W.2d 2
(1982).  Section 2-208 neither requires nor authorizes this office to make any legal determinations concerning the merits of the act or amendment or the likelihood that the act or amendment will accomplish its stated objectives. Consequently, this review has been limited to determining whether your proposed ballot title and popular name accurately and impartially summarize the provisions of your proposed initiated act.
A popular name serves to identify the act and need not contain detailed information which might be required of a ballot title. Chaney v. Bryant, 259 Ark. 294, 297, 532 S.W.2d 741 (1976). Therefore, the following proposed popular name is deemed sufficient and is hereby approved:
ARKANSAS MARIJUANA INITIATIVE.
A ballot title must include an impartial summary of the proposed act which will give the voter a fair understanding of the issues presented.  Hoban v. Hall, 229 Ark. 416, 417, 316 S.W.2d 185
(1958); Becker v. Riviere, 270 Ark. 219, 223, 226, 604 S.W.2d 555
(1980).  The proposed ballot title does not summarize the proposed act, nor is it impartial.  The proposed ballot title is therefore disapproved and the following title is hereby substituted.
An Act to remove the criminal penalty for a first offense of possession of a controlled substance not listed in Schedules III, IV, or V of the Controlled Substances Act (the currently controlled substances not included in Schedules III, IV, or V are marijuana and tetrahydrocannabinols); and to increase the quantity of marijuana necessary to establish a rebuttable presumption of intent to deliver.
Pursuant to Ark. Stat. Ann. 2-206 (Repl. 1976), instructions to canvassers and signers are enclosed herewith.  Instruction No. 3 responds to your question concerning the manner of signing petitions.  All petitions must be signed in the presence of the person circulating the petition.